Sherry Radack                                                                         Christopher A. Prine
Chief Justice                                                                         Clerk of the Court


Terry Jennings                                                                        Janet Williams
Evelyn Keyes                                                                          Chief Staff Attorney
Laura Carter Higley
Jane Bland
Jim Sharp
                                        Court of Appeals                              Phone: 713-274-2700
                                                                                      Fax:    713-755-8131
Michael Massengale
Harvey Brown
                                     First District of Texas                           www.txcourts.gov/lstcoa.aspx
Rebeca Huddle                              301 Fannin Street
Justices
                                     Houston, Texas 77002-2066

                                             December 22, 2014

    Jimmie Johnson
    #01898717 TDCJ
    Connally Unit
    899 FM 632                                                                       <*&*
    Kenedy, TX 78119

    RE:      Court of Appeals Number: 01-13-01056-CR                Trial Court Case Number: 1346765
    RE:      Court of Appeals Number: 01-13-01057-CR                Trial Court Case Number: 1366083


    Style: Jimmie Johnson v. The State of Texas

             We are forwarding the following via Lone Star Overnight (air bill tracking # ZS001101):

             Enclosed are a copy of the appellant's brief, state's brief and a copy of the court's
             opinion issued 10/30/2014.

             Please sign below and return to show receipt.

                                                             Sincerely,

                                                                                       r




                                                           Christopher A. Prine, Clerk of the Court

                                                           By Jesse Rodriguez, Deputy Clerk IV



                                                TURN RECEIPT



    Received by                                     Date Received         n   t^   Jj£
                           %4f\m W$f&W*tf£-DISTRICT %                                                        M.«l(
                                                                                                   .;i«>o^-.aa2i»i!




                     Gwdc o4 MPmls

                                                                                                % \            r? ***
                                                                                                              % & VI
     Si L^^f /%*£$                                                                                               .0


                                                                                                         \
i)
                     .' i_i e„: ;•£.:£ 1^1 C^ £;';*^I *^   i|nW(ijinJi!llj11j|||)|I|il||illlj(|,)l1lji,Ij4iJvJ,(i||,